 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAirtron, Division of Litton Systems, Inc. and Patri-' cia Kenyon. Case 22-CA-1087714 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERS.ZIMMERMAN AND HUNTEROn 3 September '1982 Administrative Law JudgeRobert T. Snyder issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2., and to adopt the recommendedOrder.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Airtron, aDivision- of Litton Systems, Inc., Morris Plains,New Jersey, its officers, agents, successors, and as-signs, shall take the action set forth in the Order.Respondent has excepted to some of the judge's credibility findingsThe Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the _record and find no basis for reversingthe findings2 We agree with the judge that the Respondent violated Sec 8(a)(1) bydischarging employee Pat Kenyon The General Counsel established aprima facie case of a violation by showing that Kenyon engaged in pro-• tected concerted activities, that the Respondent had knowledge of andexpressed displeasure with Kenyon's activities, and that the discharge fol-lowed soon after the protected activity Further, the Respondent failed todemonstrate that the same action would have taken place in the absenceof the protected conduct As found by the judge, the Respondent seizedon Kenyon's alleged release of confidential information as the basis forthe discharge In fact, as the judge further found, Kenyon did not makethe alleged disclosure Accordingly, we find that the Respondent's dis-charge of Kenyon violated Sec 8(a)(I) of the Act We need not pass onthe Judge's discussion, based on an arguendo assumption, of the ramifica-tions if Kenyon had revealed the Respondent's informationSubsequent to the judge's decision, the Board issued Our Way. Inc , 268NLRB 394 (1983), in which it overruled T R W Bearzngs, 257 NLRB 442(1981), relied on by the judge, and returned to the principles set forth inEssex International, 211 NLRB 749 (1974) Nonetheless, as the Respond-ent's rule prohibited solicitation during "working hours," we find underOur Way that the rule was presumptively invalid Further, since the Re-spondent failed to clarify its presumptively invalid rules, its maintenancewas unlawfulDECISIONSTATEMENT OF THE CASEROBERT T. SNYDER, Administrative Law Judge. Pur-suant to a charge filed on May 22, 1981, by PatriciaKenyon (Kenyon), a complaint in this proceeding wasissued on July 6, 1981, alleging that Almon, Division ofLitton Systems, Inc. (Airtron or Respondent) violatedSection 8(a)(1) of the National Labor Relations Act inthat within . the six months prior to the filing of thecharge and thereafter to date,1 including in March 1981,Respondent has. maintained, and enforced, an invalid no-solicitation rule, and that on May 19, 1981, it dischargedKenyon because she engaged in concerted activities forthe purpose of collective ,bargaining or mutual aid orprotection. Respondent filed an answer denying the sub-stantive allegations of violations of the Act. Full 'hearingwas held on May 13, 1982, after the record opened brief-ly to consider and grant' an adjournment request onMarch 17, 1982.On the entire record in this case, from my observationof the demeanor of the witnesses, and after having con-sidered the briefs filed by the General Counsel2 and Re-spondent, I make the following -FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware Corporation. The unincor-porated division involved in this proceeding has its prin-cipal office and place of business in Morris Plains, NewJersey, where it maintains a facility engaged in the busi-ness of manufacture, sale, and distribution of microwavecomponents, laser crystals, simulated jewelry, and relatedproducts At all times material herein, Respondent annu-ally caused to be manufactured, sold, and distributedfrom the Morris Plains facility products valued in excessof $50,000, of which products valued in excess of $50,000were shipped from the facility in interstate commerce di-rectly to States of the United States other than the Stateof New Jersey. Respondent admits, and I find, that it isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II THE ALLEGED UNFAIR LABOR PRACTICESRespondent employs several hundred employees at theMorris Plains, New Jersey facility, including office andplant clerical employees and a complement of productionemployees. They are not organizedRespondent admits that about June 25, 1979, it promul-gated the following rule:It shall be considered a violation of company rulesfor an employee to1 General Counsel clarified that by the allegation related to the mainte-nance of the no-solicitation rule he did not Intend the language thereindescribing the rule's promulgation on June 25. 1979, as an element of theviolation but was only attacking the rule's maintenance within the 10(b)period2 The motion to correct the transcript filed with the General Counsel'sbrief is hereby granted, the corrections it embodies have been physicallymade on the original transcript, and the motion as approved has beenphysically attached to the transcript with a notation thereon noting itsadoption273 NLRB No. 43 LITTON SYSTEMS289v) Solicit or canvass for any purpose without Per-sonnel approval, such as selling chances or mer-chandise during working hours.AccOrding to Personnel Manager Paul Csigi, the ,rulewas in effect in 1981•it had never been rescinded butneither had it been enforced by the Company. In 1979,on a review and update of company personnel policieswhich had commenced in 1978, Respondent mailed sum-maries of company policies as they appeared in policymanuals to all employees at their homes and providedthem to all new employees as they were thereafter em-ployed. Rule v is contained in a memorandum to all em-ployees dated June 29, 1979, and entitled "Up-date ofAirtron Policies #3." Rule v is one of a series of 23 rulesspecifically set forth in this memorandum and precededby the heading "Disciplinary Action•all employees6/25/79" and the statement "Almon recognizes the ne-cessity of establishing and maintaing regulations for theacceptable conduct of employees and to provide for fair,constructive and consistent disciplinary action wheneveran employee fails to observe such company rules andregulations."3 The list of disciplinary rules is immediate-ly followed by a description of what Respondent agreesmay be characterized as a "progressive disciplinarypolicy," that is, a policy permitting but not requiring, de-pending on the infraction, a series of progressively moresevere disciplinary measures from verbal warning towritten warning, suspension, and; finally, discharge, nor-inally to be meted out by the supervisor but, in the caseof serious offenses, with consultation of the industrial re-lations (personnel) director to ascertain the appropriatedisciplinary 'action.With respect to the no-solicitation rules' enforcement,the evidence appears to bear out Personnel ManagersCsigi's assertion that it was not enforced, at least untilMarch 1981.4 Before that date, all nature of solicitationsof employees, both before and during working time, tosell raffle chances, combinations or numbers in sportspools, home products, and food stuffs and even one tosign a petition to' replace an employee used soda machinedispensing drinks in paper cups with one dispensingcanned sodas,3 were conducted with managerial and su-pervisory knowledge and consent and even, in some re-spects, with their participation, and without any attemptto enforce the ruleA few month's before the Airtron personnel policymemorandum containing the disciplinary rules was issuedto employees, another .memOrandum, 'titled "Update ofAirtron Policies•No. 2" and dated April 26, 1979, wasissued. Among other subjects, it dealt with Respondent's3 Omitted from the list of disciplinary rules is any mention of the al-leged ground for the discharge of Kenyon on May 19, 1981, on whichRespondent relies, to wit, disclosure of confidential financial informationoutside the accounting department This ground is unrelated to Rule r),another among the 23 disciplinary rules promulagted on June 25, 1979,which prohibits disclosure to any person or organization of confidentialinformation which would weaken the competitive position of the Compa-ny4 All dates hereinafter shall refer to 1981 unless otherwise noted6 This undated petition, handwritten on blank paper and signed by 141employees, iricluding Kenyon, was initiated by employee Paul Jacobs atsome unspecified time between January 1979 and March 1981sick pay policy for hourly, weekly, and salaried employ-ees That policy provided, inter aim, for an accumulationof a maximum number of paid sick days by months andyears, and permitted the accrual and payment of unusedsick days on certain occasions and in accordance with acertain formula for hourly and weekly employees Thismemorandum also contained a policy related to stormclosings. The gist of it, relevant to this proceeding, wasthat on those occasions that the Company found it neces-sary to close the plant and suspend normal operations,lost time up to two continuous days per emergency forhourly and weekly employees would be paid from theiraccumulated sick pay but any such lost time would notaffect the good attendance bonus. There is good reasonto believe that the implications of this storm closingspolicy did not make much impression on the employees,generally, at the time this policy was adopted and madeknown.On Thursday, March 5, because of a snow storm, theplant closed at 2 p m. and all employees, except- for afew who were permitted to finish certain work tasks,were sent home. Kenyon, who worked from 8 a.m. to4.45 p m., had asked to remain at work but had beendenied permission to do so By memorandum datedMonday, March 9, Personnel Manager Csigi notified allemployees as follows:Due to snow storm closing Thursday, March 5,1981, any lost time will be paid from accumulatedsick pay as per storm closing policy.Should you not wish to be paid from sick payplease notify your supervisor who will notify thePayroll Department.Among other employees, Kenyon's lost time was madeup from her accumulated sick payEmployee Kenyon, one of two accounts payableclerks, employed since January 15, 1979, after thinkingover the Company's policy, came to the conclusion itwas not fair and that she was going to do somethingabout it. Sometime after the March 9 notice, she went toCsigi's office, stood in the doorway, and told him, "Paul. I think the storm closing policy stinks." Accordingto Kenyon, he replied, "I agree with you, Pat, it'sunfair" Kenyon continued: "And, I said, 'I'm reallyupset about it.' I said, 'I'd like to start a petition' And hesaid, `Go ahead " She then left Csigi's office.Csigi agreed that Kenyon's testimony relating this con-versation was accurate for the most part. He disputedKenyon's version of his response, claiming he said,"Fine, do what you have to do." This conveys, in sub-stance, the import of Kenyon's version of his last re-sponse. Csigi did not specifically dispute his personalagreement with Kenyon's opinion that the policy wasunfair. Even if he had, I credit Kenyon that Csigi, infact, voiced agreement with Kenyon. I conclude thatCsigi, who started in his position for Respondent as re-cently, as October 1, 1979, was the most truthful of Re-spondent's witnesses, and took care to testify as accurate-ly as possible. He was not asked about his initial responseto Kenyon on direct and, I conclude, consciously avoid- 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDed disputing Kenyon's attribution to him of his initial re-sponse to her while on cross-examination.Shortly after her talk with Csigi, Kenyon initiated apetition designed to convey the employees' dissatisfac-tion with Respondent's storm closing policy. In contrastto the soda machine petition, Kenyon arranged to havethe petition typed on Airtron letterhead It stated the fol-lowing in capital letters:We feel strongly that the storm closing policy asit is now written penalizes- the hourly and weeklyemployee. When the announcement was made onMarch 5th that Airtron was closing the building at2 p m., nothing was mentioned at that time that theemployees who were being sent home would not bepaid for the remainder of the day. Those whowished to stay and complete the work day were notgiven the opportunity to make that decision forthemselves In effect, Airtron locked us out and isnow using one of our benefits to pay us.Kenyon divided up the solicitation with Paul Jacobs.Hers is the first signature. A total of 92 signatures of em-ployees were obtained and take up three full columnsbelow the typed petition and 1-1/3 columns on a secondattached blank page. They included names of employeesin all plant locations, including production employees.Jacobs solicited primarily the production workers. Ac-cording to Kenyon, and not disputed by Respondent, shepersonally solicited roughly half of the signatures duringher own work breaks including lunchtime and while onworktime both at her own work cubicle, in the cafeteria,and while on work trips through the plant.On March 13, Kenyon and Jacobs took the completed.petition to Csigi's office. The employees handed the peti-tion to Csigi and told him they would like DonaldLepore, president of Airtron, to see it and requested thatthey get some sort of answer. Csigi said okay. The sameday, Kenyon received a 6-month evaluation of her workperformance from Edward Griffin, cost accounting man-ager and her immediate supervisor She saw but was notgiven a copy of her review, which described her per-formance as "fully 'satisfactory." Following her workreview, she told Griffin she had started a petition to pro-test Respondent's storm closing policy and had turned itin to Csigi. Kenyon testified Griffin responded, "Pat,why?" Kenyon then testified she explained why, that"we felt it was unfair to the employees to have their sicktime docked." Griffin did not deny making this state-ment, and I credit Kenyon.Kenyon was a highly credible witness. Her answers ondirect and cross-examination were invariably direct, re-sponsive, and thoughtful and, when she was asked torepeat on cross-examination conversations she had testi-fied to on direct, she did so consistently, accurately, andconfidentially. Not once did she lose her composureeven when placed under stress by a vigorous cross-exam-ination. Her explanation as to what on the surface ap-pears to be a discrepancy between her testimony andpretrial affidavit was typical of her direct, intelligent, andtrustworthy demeanor. Respondent's counsel pressed herto admit to a conflict between her affidavit in which shedenies ever being warned or reprimanded as an employ-.ee and her trial testimony in which she related an inci-dent which occurred. in 'early April following the submis-sion of the petition to Csigi and the conversation withGriffin. According to Kenyon, Griffin called her intoRespondent's board room. They were alone. He told her,"Pat, Mr. Lepore was very upset over the petition. Hethought it was an extreme action,, no more petitions,Pat." Kenyon testified' she replied, "I can't say that," towhich statement Griffin did not respond:During cross-examination; when asked whether shehad ever received a reprimand for circulating the Peti-tion, Kenyon testified that she had when Griffin spoke toher as described above. Later, when given an opportuni-ty, which she sought,' to explain-the apparent discrepan-cy with her, swoi:n pretrial statement, Kenyon statedthat, at the time she gave the affidavit tb the Boardagent, they were discussing her work performance re-views and the statement in her affidavit related to suchreviews and' the time before the petition was started, andfurther, that until "-questioned as to whether the earlyApril meeting with Griffin constituted a Warning or rep-rimand she was not even sure it eould be so termed. Ifind this explanation totally satisfactory and more thansufficient -to negate Respondent's claim implied in itsbrief at pages -6-7 that Kenyon's credibility as a witnesswas thereby impeached.Griffin acknowledged on cross-exammatiOn that at theearly April meeting he held with Kenyon he told .her thecompany president thought the'petition was an extremeaction but denied he also told het-that company presi-dent was upset or that he also said no 'More petitions.Griffin also acknowledged, he was aware al-the time thatKenyon had instigated the petition. -In this conflict, I alsocredit Kenyon. In spite of Griffin's denial on cross-exam-ination, I find that Griffin believed that his own evalua-tion was affected by Kenyon's actions, that what Kenyonhad done was a reflection on his supervision, and that hesought the opportunity of the meeting with Kenyon toattempt to, foreclose any further concerted conduct onher part It further appears, and I infer, that the meetingwas not Griffin's own idea .Griffin's own supervisor,Vice President of Finance Robert Gughelmi, had in-formed Griffin of Company President Lepore's displeas-ure with Kenyon's conduct. Furthermore, during thesame time frame that Griffin spoke with Kenyon, he wasalso meeting individually with each of the employees hesupervised to review with them the subject of a two-page memorandum issued to all supervisors by PersonnelManager Csigi under date of March 24, dealing with thestorm closing policy, and which Csigi had thereafter dis-cussed with the Airtron supervisors at several groupMeetings in order to advise them how to present the sub-ject matter to the individual-employees.After fii-st reporting the filing of the petition by- agroup of Almon ,employees who felt the closing of theplant the previous Thursday locked them out -and result-ed in the- removal of a benefit when they were paid outof sick pay, the memorandum went on to described thepolicy as fair and laid out the thinking behind it. It fur-ther reported that the policy had been distributed to all LITTON SYSTEMS291employees on April 26, 1979, and to all new hires afterthat date, and to date "has not once been questionedthrough any channel of communication, i e., group meet-ings, communicator, supervisor, etc." The memorandumwent on.By presenting a petition, these employees bypassedthe most important link in the chain of command,the supervisor. All of our _policies are subject to re-vision. By communicating their opinions to their su-pervisor, employees have a voice in this policy revi-sion.Many employees expressed the feeling they did nothave the option of staying and working becausethey did not have sick time. We must make it clearthat we close the plant for the safety of all in-volved, and we will allow people to remain in theplant only if the work they are doing cannot be in-terrupted, such as someone in the middle of a coat-ing run, and only if there is adequate supervision.The memorandum concluded by asking each supervi-sor to speak_ to those people who signed the petition andmake the points previously discussed which were thenenumerated Among them was "the item that the supervi-sors should encourage employees to bring problems totheir supervisorIn his individual' meetings with employees, amOngother things, Griffin stated he told them "that the peti-tion as received, that they were looking for•the lines ofcommunication should be directly from their•fromthem to their supervisor and from the supervisor upabove; that there is an open door policy which we canfollow."The other senior accounts-payable clerk besidesKenyon at the time, Rita Petrozzo, corroborated Grif-fin's testimony on the individual supervisory meetingswith respect to the storm closing protest petition Pe-trozzo, who was called alone into Griffin's 'office severalweeks after the petition had been turned in, in lateMarch -or early April, reported, inter aim, that Griffinhad advised her that in the future "you were to come toyour supervisor with any problems." It also appears thatall Airtron employees who signed the petition were indi-vidually addressed by their supervisors in accordancewith the memorandumKenyon and Petrozzo shared a cubicle which openedon a large room in which approximately eight other ac-counting personnel were employed. As senior accounts-payable clerks they paid invoices for materials that Air-tron purchased and filed paid bills. This work entailed"matching invoices to purchase orders and checking intoany problems which arose with the various transactions.Kenyon, in particular, picked up the purchase ordersevery morning in the receiving department.Just Outside their cubicle were filing cabinets whichhoused purchase records for the current and immediatelypreceding fiscal years, 1981 and 1980. The records in-cluded copies of the suppliers' invoices and vouchers evi-dencing payment for the merchandise Files for earlieryears starting with 1979 were stored in a separate loftarea above the stock room. Stored in these cabinets werethe records, among others, of the' cost borne by Re-spondent of an annual weekend spent _by Respondent'skey 25 executives those 8 or 9 who reported to Compa-ny President Lepore and their first-line deputies•andtheir spouses (called the Plan 1 meeting) reviewing thefinancial plan for the next year, setting targets, and so-cializing. For the past 3 years, the weekend meeting hadtaken place in May at hotels in various resort areas. In1979, it was held at Shawnee on the Delaware, in 1980 atHershey, Pennsylvania, and in 1981 it was scheduled forAtlantic City, New Jersey. The 1979 trip cost the Re-spondent roughly $14,000, the 1980 trip cost the same,and the 1981 ,trip cost approximately $18,000. The filedmaterial for the 1979 and 1980 weekends comprisedsingle vouchers evidencing Respondent's payment of thetotal hotel invoices,6The evidence establishes that Kenyon, as well as Pe-trozzo and other accounting personnel, and others whoasked for permission for a particular purpose, usually re-viewing their own expense reports, and including Ed Bu-kofsky, manager of the purchasing department, hadaccess to these accounting files, both, current and thosestored in the loft The evidence also 'shows that Kenyonprobably filed the vouchers relating to the 1980 Plan 1trip to Hershey, Pennsylvania, but that the invoices relat-ing to the Plan 1 meeting did not come to her for pay-ment but 'to someone else in the accounting department,since she arranged payment of job cost invoices relatedto materials purchased by Airtron, and not those relatedto such fixed indirect costs as freight and utilities, andoften executive trip invoices were forwarded directly tothe - personnel department or the company president'sofficeNone of the accounting files were Marked confidentialand they were not locked Also, as earlier noted, nopolicy or rule distributed to employees prohibited disclo-sure of financial information to unauthorized personnelor those who would not normally deal with the informa-tion, although according to Robert Gughelmi, vice presi-dent of finance, when hired, accounting employees wereinformed that all financial information was confidential."'Late on Monday, May 18, Joseph LaSchiavo, vicepresident of manufacturing, told Gughelmi that he hadlearned from Ed Bukofsky that production employees onthe shop floor were circulating information about thecost of the management trip and they had received itfrom Mattie Kitchen, a receiving clerk who worked inan area adjacent to the production area The 1981 week-The record is unclear as to whether the individual participants filedexpense reports covering their attendance and proportion of hotel ex-penses Incurred at the conference -I credit Kenyon's testimony that she did not recall ever having beentold before the day of her discharge that she could be discharged forpassing on confidential information and that she was not made aware ofany such prohibition and never gave any thought to one Employee Pe-trozzo also had never been formally advised that the executive Plan 1meeting information was confidential although It may have been stated insome Informal way Thus, it appears that whatever effort Respondentmade to alert accounting employees at their hire to restrictions on finan-cial dislcosure was not effective or memorable This is confirmed by Re-spondent's failure to include this restriction in its extensive list of discipli-nary rules initially distributed in 1979 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDend Plan 1 meeting at Atlantic City the weekend of May16 and 17 had Just been held.Kitchen was called in Tuesday morning, May 19, byBukofsky, her supervisor. According to Kitchen, Bu-kofsky told her he knew that she had information con-cerning a trip, that the company president was very an-noyed about it, and that it was really none of her busi-ness what Lepore did for the executives. He proceededto ask how she had gotten that information and Kitchensaid she had no access to any information such as that inher purchase orders and that the information had beenrevealed to her. 8. This ended the interview.Bukofsky did not testify. Apparently, his meeting withKitchen had been directed by higher authority. Thatmorning Guglielmi and Griffin met together and ar-ranged to question Kenyon and Petrozzo to determine ifthey had disclosed the information to Kitchen.' Kenyon was called in -first. According to Gughelmi,he asked her if she had given out any information con-cerning the meeting and she indicated that she had not.According to Griffin, who was also present, Guglielmireferred to cost information and Kenyon denied giving itout. Gughelmi also stated that a breach of financial infor-mation was cause for termination. According to Kenyon,she was called in to Griffin's office just after her midmorning break around 10 a.m. Guglielmi told her thatMattie Kitchen was shouting her mouth off about thecompany trip. Mattie claimed there was informationgiven to her by accounts payable about the cost of thetrip. He then asked if she knew anything about it.Kenyon replied, "Well, I might have been bitching toMattie about the fact that management goes on thesetrips while the employees make diddlybob." Gughelmithen told her that giving out confidential information is ,areason for dismissal. He asked if she understood that andKenyon said yes 9 She was then told she could leave."As related by Kenyon, during the prior week, beforethe weekend management trip, while on her daily visit tothe receiving department to pick up purchase orders, shehad a conversation with Kitchen dunng which the sub-ject of the management trip came up. Kenyon had beendiscussing a serious personal problem and Kitchen of-fered her the use of a trailer she had in Pennsylvania. Atsome point their talk turned to the upcoming manage-ment trip, a subject of general knowledge among the em-ployees, and Kenyon made the remark she readily dis-closed to Guglielmi and Griffin. Kenyon denied that shedisclosed or ever learned the cost of the 1981 trip' or8 Kitchen's testimony in this regard does not fully corroborate Gughel-rm's assertion that he had been told the cost of the management meetinghad come from accounts payable Kitchen herself did not reveal thesource of whatever It was she disclosed on the plant floor on her initialquestioning by Bukofsky Thus, management's decision to immediatelyquestion the senior accounts payable clerks could not have been based onany accusations by any other employee9 In spite of this reply, Kenyon credibly testified she was not previous-ly aware of this ground for discharge19 Petrozzo, next questioned, denied talking with Kitchen or everlearning the cost of the management-supervisor weekend11 Since It had not yet taken place, the cost had not yet been deter-mined and certainly no invoice had yet been preparedthat she revealed the specific dollar cost of any priormanagement trip. Kitchen, who also testified about theconversation as a witness called by Respondent, said thatprior to the Atlantic City trip, while in her office,Kenyon said "that they were going on a trip again and•the executives, and she also proceeded to tell me abbut atrip that they had taken prior to that, and the cost of thetrip."I do not credit Kitchen's testimony that Kenyon toldher the cost of a prior year's Plan 1 meeting Kitchenwas an extremely hostile witness to the General Counseland revealed- as well an evident concern with the securi-ty of her own position with Respondent which she hadheld for 10 years, 9 years as receiving clerk On Re-spondent's clifect examination of her, Kitchen character-ized her initial conversation with Bukofsky on May 19 asa reprimand, first explaining on cross-examination thatthis meant she had been scolded and then later changingthis to having been told that if ever anything like thatwould happen again she could lose her job. Thus, ifKitchen is to be believed, her long-term career with Re-spondent had been placed in jeopardy. She revealed, that,when she appeared under subpoena by the GeneralCounsel on the hearing date which was ultimately ad-journed, she informed then counsel , for the GeneralCounsel she would plead the fifth amendment, and thatlater, when contacted by counsel for the General Coun-sel who later tried the case, she had Csigi tell the coun-sel she would not meet him. When she ultimately didmeet him she asked if Csigi had told him she would notsee him and stated that she did not need to tell him any-thing when asked to fill him in on some of her state-12Aside from the conflict in Kitchen's testimony towhich I have already alluded, Kitchen also varied hertestimony on the matter of her meeting with manage-ment which immediately followed the initial questioningof Kenyon and Petrozzo.Kitchen testified that after her talk with Bukofskyearly that day, later in the morning of May 19, she wascalled to Griffin's office. When she arrived,_ Guglielmi,Griffin, Bukosky, and Csigi were present Gughemiasked her where she had received the information. Shesaid she was not there to get anybody into any problemor cause any friction, but after being questioned againshe said there was only one person who came to her2 Apparently, Kitchen had provided an affidavit to the General Coun-sel during the investigation of the case, although It was-not producedduring the hearing Kitchen did acknowledge, however, that her affidavitdid not contain her testimony in which she revealed for the first time oncross-examination that Kenyon called her on May 19, before her meetingin Griffin's office, to ask her not to tell them that she had given her anyfigure, that they were going to fire her, a claim which, in the face ofKenyon's later denial on rebuttal, I also do not credit Kenyon's ackow-ledgment that she talked with Kitchen by telephone at the plant fromtime to time does not detract from Kenyon's credibility on this matter asasserted by Respondent in its brief, but rather serves to buttress what Ihave previously described as her open'and responsive demeanor Kitch-en, in contrast, claimed that she had nothing to hide about this dispute,yet she not only failed to disclose this alleged telephone contact fromKenyon to the Board agent who took her affidavit but also to Bukofskyand Gughelmi. and only informed Respondent's counsel on the eve of thetrial LITTON SYSTEMS'293office to 'pick up paperwork She did not mention anynames, and then was excused. On cross-examination,'Kitchen said that Guglielmi's initial question was, "Iwant to know if there was a figure revealed." Kitchenresponded, "Yes; there was." Kitchen said she knewwhat was being referred to after her earlier questioningby Bukofsky. Kitchen on the witness ,stand could notrecall the figure because she tried to put it out her mind.She' also did not think that she revealed the figure toanyone and no one present at her interrogation revealeda figure to her. However, she was certain that the figureKenyon disclosed to her concerned the Shawnee on theDelaware trip in that Kenyon actually used those wordsto described the particular trip with reference to whichshe revealed the cost. That Plan 1 trip had been taken in1979. Kitchen also agreed that when Kenyon spoke withher the week before her discharge she basically com-plained that while management goes on these trips theemployees did not get benefits and wages, yet she didnot disclose this complaint to Bukofsky or Guglielmi on-May 19, even though Bukofsky had asked her what hadhappened.. After Kitchen was questioned, Kenyon was broughtback in. Present this time were Gughelmi, Griffin, andCsigi. As related by Kenyon, Guglielmi said, "Pat,Mattie Kitchen has been spoken to again, and she gaveyour name as the person who gave her the information."He then said, "I have no alternative but to fire you, tolet you go." Kenyon responded, "I can't believe it•it'sher word against mine. Are you going to take her wordagainst mine?" Guglielmi said, "You admitted to bitchingto Mattie about the trip," to which Kenyon respondedshe had but she did not know any dollar amount. Sheadded she had not done any filing for approximately amonth and did not even think that those bills were filedyet. At this _point Guglielmi said, "Well, Pat, I believethis has to do with last year's trip." He said Mattie hadsaid that she said, If they spent that much money lastyear, Just think.what they'll spend this year" Kenyon re-plied, "Dennis had been doing all the filing and I didn'tdo any. I don't know any dollar amount." She thennoted, "Well, I said I have been told that if I initiatedthat petition I would be fired, or a witch-hunt wouldoccur." Guglielmi denied that and then confirmed herfiring. Kenyon then refused to sign a separation notice.Three other witnesses testified about ,Kitchen's inter-view and Kenyon's exit interview, Guglielmi, Griffin,and Csigi, and their testimonies differ in certain respectfrom Kitchen's and Kenyon's and, more significantly,differ from each other's.In a very significant. respect, Gughelmes version dif-fers from Kitchen's version of her interview. Gughelmitestified, as against Kitchen's denial, that Kitchen re-vealed the cost of the trip. Further, according to Gug-lielmi, Kitchen did not disclose which trip Kenyon hadbeen talking about, although Kitchen was sure it had todo with the 1979 one. And Guglielmi did not questionKitchen as to which trip it was, although he assumed itwas the 1980 Hershey trip Subsequently, during cross-examination, Gughelmi said he did not recall whetherKitchen or Kenyon told him the cost but one of themGriffin agreed With Kitchen in his recollection thatduring her interrogatitin - no amount had been revealedBut Griffin also testified that Kenyon at neither of hermeetings on May 19 admitted that she revealed a dollaramount to- Kitchen." Thus, according to Griffin, nofigure came up at any of the employee meetings thatday.' Here, he differs significantly from Guglielmi.Csigi was firm in his recollection that Kitchen did notprovide a figure and, further, that at no time was sheasked for one This corrborates Kitchen's testimony butconflicts With Gughelmes Csigi corroborated Kitchen'searlier testimony that Gughelmi asked her where she gotthe information but added .that, in line with Kitchen'slater recital and' Guglielmi's, Kitchen was asked if costinformation was given, adding that "we never at anytime asked her the amount."I credit' Kitchen 'arid Csigi that Kitchen was not askedfor † the cost information she claimed Kenyon had re-vealed to her although she was pressed as to whetherKenyon had told her the cost of a trip which was nototherwise identified.Guglielmi claimed that -at her first interview Kenyondenied having had a conversation with Kitchen but thatat her second interview she admitted she was havingsome personal problems the previous week and hadgiven the cost information to Kitchen. On cross-examina-tion, Guglielmi added for the first time that in the secondmeeting with Kenyon she told him that she had beencomplaining to Kitchen that management gets to go onthese trips and "we don't and we make diddlybob." Atthis point in his cross-examination,- Guglielmi startedfencing with the General Counsel, refusing at first toanswer' a direct question as to whether he had this infor-mation regarding Kenyon's complaints before he firedher, then rephrasing his earlier answer now characteriz-ing Kenjton's "dibblybob" remark as complaining aboutpeople going on a staff meeting, then swearing he didnot recall -Kenyon's statement, and finally denying shehad ever made it. I conclude that Guglielmi's testimonyis essentially unreliable, calculating, and less than forth-right and I do not credit him. Aside from the inherentcontradictions in Gughelmi's testimony I find Incrediblehis statement that, after having been informed at her firstinterview that .revealing financial information wasgrounds for discharge, Kenyon would later at her secondinterview admit she had done so. For the reasons earlierstated regarding Griffin's lack of candor on the witnessstand" and his bias resulting from his belief in responsi-bility for the storm closing petition_ and the "disclosure"of executive meeting information because both originatedin his department in the person of Kenyon, I likewise do" Griffin's testimony on this point is somewhat unclear At first, undercross-examination, he claimed Kenyon at her second interview admittedthat she spoke,.with Kitchen and did not remember the amount she hadtold her Then Griffin responded negatively when asked if Kenyon didnot admit that she revealed a dollar amount tO Kitchen14 At one point Griffin started to relate a meeting which took place onMay 19 in Guglielmes office among Gughelmi, Bukofsky, and himselfbefore any employees were called in Later, on cross-examination, Griffincalled this meeting a "mistake," stating that it never had been held andthat he had been confused His earlier testimony as io his managerialmeeting reveals no confusion whatsoever 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot credit Griffin's testimony, in so far as it may be saidto corroborate Guglielmes, in spite of its.ambiguity, thatKenyon admitted revealing, a cost figure to Kitchen_ ather second interview.Cisigi testified that he had been told by .LaSchiavo andLepore on May 18 that information about the meetinghad been leaked and that they were ,to find out whathappened. He was later brought in with Bukofsky- forKitchen's interview and remained when _Kenyon was re-called. All he could recall about Kenyon's second inter-view was that she said she had given out the informationto Kitchen. Later, on cross-examination, he defined thisinformation to mean her admitting to discussing the planmeeting with Kitchen but denying that she revealed aspecific dollar cost . amount Although Csigi , did notrecall Kenyon revealing complaints to Kitchen aboutmanagement going on trips and employee wages werediddlybob, he did not deny that, it may have been said byKenyon. Csigi also recalle on cross-examinationKenyon asking "Why are you taking Matte Kitchen'sword against mine." Csigi's testithony here, to the extentof his recall, corrborates Kenyon, and I credit it.Cisigi also acknowledged that, in spite of Respondent'sprogressive discipline policy, Kenyon's denial, and Ken-yon's clean record and satisfactory rating, she was imme-diately discharged for discussing confidential informationconcerning the trip.Cisigi,also did not testify about a third meeting beforeKenyon's discharge when, according to , Gughelmi,Kenyon had been asked to leave the room after hersecond interview, Csigi was brought in for the first timeto discuss Kenyon, and then on the basis of his recom-mendation to Csigi a decision was made to fire Kenyonand she was recalled and told of the decision. I concludethat there was no third meeting _with, Kenyon, and that,as testified to by Kenyon and ,implicitly acknowledgedby Csigi, Kenyon was immediately discharged on Kitch-en's word at the conclusion of the second interview.'AnalysisThere are two issues posed in this proceeding. Thefirst concerns Respondent's no-solicitation rule. Was thatrule maintained and enforced within the 10(b) period/ Asa subissue, Respondent. raises whether the complaint alle-gations regarding the rule, not, specifically alleged inKenyon's charge, constitute a fatal variance form thechargeThere is no question but that- Respondent had codifiedin 1979 a rule prohibiting solicitations- for any purposewithout personnel. approval during working hours andthe rule had thereafter never been rescinded. It is alsoclear that Respondent, when it suited its purpose, wasnot timid about alerting employees to the fact that -com-pany rules had, from time to time, been distributed to allemployees and new threes thereafter. Witness PersonnelDirector Csigi's March 24, 1981 recommendation to allsupervisors discussing and justifying Airtron's snow clos-ing policy. Like the snow closing policy, the no-solicita-tion rule had been prepared and distributed at a time, in1979, 'when the Company was undergoing a review andupdate of its personnel policies, and,manualsSince the rules as written "is reasonably susceptible toan interpretation by employees that they are prohibitedfrom engaging in protected activity during periods of theworkday when they are properly not engaged ,in per-forming their work tasks (e.g., meal and, break periods)"- "tends unlawfully, to interfere with; and restrict em-ployees in the, _exercise of their Section 7 organizationalrights "s In T. R. W. , Bearings, supra, the Board obliterat-ed the distinction .between rules banning- solicitationduring "working time" and "working hours," finding thelatter as ambiguous as the former." Absent some clarifi-cation to employees that the,restnction does not apply toorganizational activity' conducted during break periodsand mealtimes the rule must be found to-be presumptive-ly invalid. Respondent having failed to clarify its pre-sumptively invalid rule, its maintenance is found to beunlawful.,.Respondent argues that since its promulgation the rulehas not been enforced or observed, _and there is no basisto conclude, as urged by the General Cotinsel, that Re-spondent violated the law by enforcing it. Yet, by itsown considerable reaction to Kenyon's storm policy peti-tion, Respondent has revealed an intention to prevent thesolicitations of other employees to protest company poli-cies dealing with terms and conditions of employment.Such an effort bespeaks an enforcement of the rule toprohibit' protected concerted activity whether or not' therule itself is specifically invoked in support of Respond-ent's efforts.-There can be no other interpretation of Griffin's in-junction to Kenyon to refrain from such activity in thefuttire after voicing the chief executive officer's displeas-ure at her- "extieme 'action." Even Griffin's initial ques-tioning of 'Kenyon's- motive when she first disclosedWhat she had done on the' occasion of her job reviewtends to show the employee -that such conduct is ques-tionable at best When Griffin's later injunction is cou-pled with the pattern of identical individual employee in-terrogations of the petition signatories devoted solely tothe subject of the petition as' described, it is virtually im-possible- to avoid the conclusion that it enforced the nolsolicitation rule in uch a manner as to resolve the ambi-guity inherent in the rule and make clear that its intentwas to prbhibit 'all proteeted concerted- solicitationswhether on-the employee's own time or actual worktime.Respondent'S attempt to distinguish Csigi's memorandumand Supervisor Griffin's questioning wherein they soughtto emphasize the proper chain of command, as against anoutright prohibition, is elevating form over substance.'The clear import of their remarks is that in 'the future theway to complain about working condition is to' seeyour supervisor, not join with other employees to peti-tion for relief. In spite of the apparent'subtlety of this a'p-'proach, the Employer's basic aim is not lost' on the em-ployee recipient. 'The instruction to all employees todirect future werk concerns and remarks to their super-,.15 T R W Bearings, 257 NLRB 442, 443 (1981)16 Even under the more limited, and now rejected, principle enunci-nted 'in Essex International, 211 NLRB 749 (1974), since Respondent'srule used the phrase 'working hours" It:would have been found unlaw-ful LITTON SYSTEMS295visor and not to fellow employees is an -independent co-ercive limitation on employee rights," even apart fromits relationship to Respondent's outstanding no-solicita-tion- rule. 19Contrary to Respondent's claim at page 11 of its brief,the no-solicitation rule may thus be viewed as part andparcel' of the unlawful restrictions it has placed on theexercise by employees of protected rights. It is also clear,contrary to Respondent's urging on the -same page of itsbrief, that the relationship between Kenyon's charge andthe complaint is more than sufficient to warrant the con-clusion that the Region did not act on its own initiativein alleging the rule as violative of the Act, both as main-tained and enforced-'9 The nexus between Kenyon's tes-timony regarding her .own interrogations and the Re-spondent's expressed, concern with the employees' exer-cise of Section 7 rights provides direct evidence of therelationship between the charge and the no-solicitationrule.I come now to the issue as to whether Kenyon's dis-charge was motivated by her engagement in protectedconcerted activities I have little difficulty in concludingthat it wasKenyon's key role in drafting and spearheading thecirculation, signing, and submission to management ofthe-protest petition is undisputed On two separate occa-sions she identified herself to management representativesas the originator of the petition, and she signed it beforeall others. In turning it in, Kenyon and Jacobs requesteda direct meeting with the company president to discussit.The petition caused such a stir that Respondent tookthe unprecedented action of convening special sessionsbetween its personnel director and supervision to plan aformal response and had its personnel director prepare adetailed memorandum to counter the impact of the em-ployees' activity not only with respect to the policy inissue but, more importantly, with respect to the concert-ed procedure and manner the employees' utilized to raisetheir complaint. Respondent's fear was twofold First,the change in the storm closing policy sought by the sig-natories could be costly. The employees sought pay forthe remainder of any day in which they were sent home.Barring that, the employees sought rentention of theiraccrued sick pay. Modification of the storm closing" R J Liberia Inc , 235 NLRB 1450, 1453 (1978), citing JeannetteCorp, 217 NLRB 653, 656 (1975), enfd 532 F 2d 916 (3d Or 1976)18 The consistent evidence of employer permissiveness toward benignsolicitations, even those involving working conditions with a nominal em-ployer cost such as the soda machine petition, rather than supporting Re-spondent's claim of nonenforcement, Just because of the chspanty of treat-ment when a matter of substantial employer outlay is involved, servicesto highlight Respondent's coercive and intimidating reaction to the em-ployee exercise of Sec 7 rightsThe written rule may thus be said to have been construed and Inter-preted by Respondent as limited to prohibitions against employee solicita-tions constituting the exercise of protected concerted activity of morethan a de mimmus nature On this ground alone Respondent's citation ofDetroit Plastic Molding Co, 209 NLRB 763 (1974), wherein the Board dis-missed a complaint alleging the unlawful maintenance of invalid no-solici-tation rules because their maintenance was so minimal and Isolated,misses the mark The instant rule was maintained and enforced in itsnarrow and unlawful aspects18 See NLRB v DHJ Indutries, 494 F 2d 588 (5th Cif 1974) See alsoNLRB v Pant Milling Go, 360 US 301 (1959)policy in either respect could involve outlays of thou-sand of dollars. Second, and what I consider to be theheart of the matter, group action such as manifested withregard to the petition, unless nipped in the bud, could en-courage employees to continue their concerted dealingand even expand it to include consideration of retainingunion representation and engaging in collective bargain-ing in the long run.The highest authority in Respondent's hierarchy madeknown his extreme displeasure with Kenyon's action andin the same conversation in which Kenyon was madeaware of his feelings about the matter she was told tocease such activity in the' future Significantly, Kenyonemphatically stated her refusal to comply. The conse-quence was that Respondent was faced with the possibil-ity of future solicitations and concerted conduct spear-headed by an employee who had demonstrated her inde-pendence from employer domination and intimidationThe incident between Kenyon and Kitchen whicharose not more than a month later provided a convenientand ostensibly nondiscriminatory basis for Respondent torid itself of Kenyon's irritating and potentially costlypresence. I am convinced that Kenyon's alleged disclo-'sure of confidential financial information was a pretextshielding Respondent's true discriminatorily motive.There a number of facets of the incident which lendweight to this conclusion. The first is that, while Re-spondent appears to rely on a breach of an alleged well-recognized ethical principle, it thought so little of theprinciple that it failed to include it among the numerousdisciplinary rules it created and distributed on the 1979personnel policy review even though it included a ruleprohibiting financial disclosure to achieve ends admitted-ly not related to Kenyon's alleged activity. The offhandmanner' in which it sought to alert employees to the pro-hibition of disclosure of financial information on theirhire also says a great deal about the lack of seriousnesswith which Respondent dealt with the matter before itever sought to invoke the rule in Kenyon's case. It isalso apparent that Respondent, in effect, created a newdisciplinary rule during Kenyon's initial interview whenGughelmi alerted her to it and stated it was grounds fordischarge In' this connection, Respondent made whatamounted to an on-the-spot decision that Kenyon's al-leged conduct was not going to be subject to its other-wise generally applicable policy of progressive disci-pline.2•The manner in which Respondent investigated the in-cident and concluded its investigation also demonstratesits patent falsity. The employee, Kitchen, who had circu-lated the information about the Plan 1 meeting and onwhose word management relied in firing Kenyon wasnot even asked the figure she had been given so as toprovide some concrete factual underpinning for the al-leged disclosure. Also, an ambiguity was allowed toremain as to which management trip costs had been dis-closed, Kitchen believing the trip under discussion wasthe 1979 one and Guglielmi assuming the disclosure re-20 While, admittedly, that policy was not applicable to every offense,not even Airtron's 1979 statement of disciplinary policy by its terms ex-cluded any infraction from its coverage 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDlated to the trip in 1980. Furthermore, an employee who,in management's characterization, had been "shouting -her mouth off" was credited in the absence of any otherproof of disclosure of specific figures against an employ-ee who readily admitted her griping, but who consistent-ly denied the disclosure of actual costs, and the factsshow others had access to the information.2'The conflicts among Respondent's management per-sonnel further reveal the,effort that was made to justifyKenyon's release Among • Respondent's executives, VicePresident Guglielmi stands alone in insisting that Kenyonrevealed a cost figure and admitted having disclosed it toKitchen, as against the denials and ambiguous responsesof Cost Manager Griffin and the consistent denials ofPersonnel Manager Csigi. Guglielmi's discredited asser-tion that there was an interim managerial conference todetermine Kenyon's fate also supports this conclusion. Inthe face of Kenyon's denials, but after disclosing hercontinued dissatisfaction with Respondent's benefits foremployees, she was summarily released.It is also apparent that the employees generally .wereaware that a certain number of executives and theirspouses spent a weekned away at the Company's expenseonce a year. Even though the precise overall cost wouldbe unavailable to them, it would hardly seem to bebeyond the estimating power of any of them to concludethat Respondent's funding of the weekend reached five'figures.22, Thus, Respondent's stated concern with, fig-ures seems to have been picayune and over trifling and,therefore, its response to the matter was wholly out ofproportion unless some other motive was at work.I conclude that Respondent's real concern when itlearned from Kenyon at her first interview, and,. I be-lieve, from Kitchen as well, that Kenyon had griped andbitched about employee treatment to Kitchen was thatthe same ,employee who had started the petition was notgetting involved, at least to the extent of making knownher feelings to a fellow employee, in .a matter of dissatis-faction with employee benefits generally, not limited toloss of pay on storm closings, in contrast to the benefitsmanagement and higher supervision enjoyed. That ex-pression of concern could reasonably lead to furthergroup conduct of the nature represented by the anti-storm closing policy petition. This motive is exhibitedmost clearly in Bukofsky's statement to Kitchen on May19, when, he told her the company president was very21 On Respondent's own terms, the extreme disparity in tteatment ac-corded the two employees†Kitchen receiving not even a reprimand forpassing along confidential financial information and Kenyon being sum-marily fired for the same offense†show that other factors contributed tothe making of Respondent's judgment, surely unrelated to KenYon's satis-factory work record It is not enough to respond, as Guilielmi did, thatKenyon had access and originated the deed It was not Kenyon who cir-culated the information on the plant floor Some fault surely had to beborne by the receiver and circulator of the prohibited material if Re-spondent was to act in an evenhanded manner Kitchen's a:ppreciation fen'her good fortune was readily apparent on thi reciird22 Respondent's reliance on employee Petrozzo's testimony' at p 18 ofits bnef that, in a conversation with Kenyon just before the May 1981Atlantic City executive weekend, a statement was made that "you spendall this money on weekends, but when you want a chair or somethingdecent in the office you have to really fight to get it" as supporting Ken-yon's disclosure of dollar cost is not convincing Just because of employeeability to infer the general costannoyed and it was really none of her business whatLepore did for the executives Kenyon's interests weregetting too close to the bone now She had previouslyrevealed her unreliability in refusing to refrain from in-volvement in future employee work-related solicitationsand her present conduct reaffirmed this attitude.Yet, Respondent did not rely on Kenyon's griping asgrounds for her discharge,23 but rather it took its standon the alleged Improper disclosure. In the foregoing dis-cussion, I have concluded that Respondent seized on thealleged confidential disclosure during the Kenyon-Kitch-en interchange as the best way it then had available to itto remove Kenyon from its work force.Assuming, arguendo, that Respondent had a reasona-ble basis for believing Kitchen that Costs were disclosedand that such disclosure provided lawful grounds for dis-charge, Respondent's good-faith belief does not shield itfrom the consequences of its error in attributing 'suchmisconduct to Kenyon.24 Having found that Kenyon didnot make the alleged disclosure, Respondent cannotdefend its action on the basis of its good-faith belief thatshe did.Furthermore, assuming, arguendo, that Kenyon hadrevealed the actual cost of a prior executive weekendmeeting, a conclusion contrary to the findings of factcontained herein, that conduct would also have beenprotected• It should first be made clear that this is not a case ofemployee 'disloyalty. Kenyon did not release companyinformation to third parties to the disadvantage of Re-spondent's business.25 The specific company rule prohib-iting such disclosure was not invoked and is not applica-ble here.Respondent argues that the cost of the Plan 1 meetingis confidential because, in the words of Vice PresidentGuglielmi, "the cost of all our expenditures that Wemake, the cost of anyone's expense report, the cost ofanyone's salary, is confidential information." Gughelmithen asserted that, had Kenyon revealed her own or an-other's salary to another person, that would be revealingfinancial information and cause . for immediate dis-cliarge.26 Yet, as pointed out earlier, Respondent had noformal rule prohibiting any such disclosures. There wasnothing about the location, appearance, or accessibilityOf the files in which the information was stored whichwould reveal that they had a special status. A variety ofpersonnel had Immediate access and others, with a:simple request, had the filing cabinets readily available tothem. I also 'conclude that the nature of the information23 Consequently, there is no need to examine whether Kenyon's con-versation with Kitchen, standing alone, rises to the level of protectedconcerted activity, a matter both counsel have addressed in their respec-tive briefs24 NLRB v Burnup & Sims, 379 U S 21 (1964)25 Vitronic Inc , 182 NLRB 1067 (1970), see generally NLRB v Electri-cal Workers IBEW Local 1229, 346 U S 464 (1953). Also see FarlowRubber Supply, 193 NLRB 570 (1971)26 See W R Grace Co, 240 NLRB 813 (1979), where an employerrule which prohibited employees from discussing wage rates amongthemselves was held to violate Sec 8(a)(1)Kenyon's disclosure of an executive benefit was directly related to em-ployees' conditions of employment See Lutheran Social Service of Minne-sota, 250 NLRB 35 (1980) LITTON SYSTEMS297itself was not such as to provide a basis for reasonableemployee belief in its privacy.27 Thus, and for all theforegoing reasons, I am prepared to distinguish ClintonCorn ,Processing Co., 253 NLRB 622 (1980), relied on byRespondent, in which the Board affirmed, without opin-ion, an administrative law judge's decision in which heconcluded that employee disclosure of the company'sconfidential wage structure to a third-party labor organi-zation was not protected.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in an activity affecting commerce within the mean- -ing of Section 2(2), (6), and (7) of the Act.2.By maintaining, distributing, and enforcing its Com-pany Rule v appearing under the heading "DISCIPLI-NARY ACTION•all employees 6/25/79" in its June29, 1979 "Update of Airtron Policies #3" to all employ-ees and by advising its employees that they should re-frain from circulating petitions of any kind, Respondenthas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act3 By discharging Patricia Kenyon because she en-gaged in concerted activities for the purpose of collec-tive bargaining or other mutual aid and protection, Re-spondent has engaged in, and is engaging in, an unfairlabor practice within the meaning of Section 8(a)(1) ofthe Act.4. The unfair labor practices described above areunfair labor practices within the meaning of Section 2(6)and (7) of the Act.THE REMEDYIn addition to the usual cease-and-desist order andnotice posting, my recommended Order will require Re-spondent to offer Patricia Kenyon unconditional rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges pre-viously enjoyed, and to make her whole for any loss ofearnings or other benefits she may have suffered byreason of her unlawful discharge, computed in accord-ance with the formula stated in E W Woolworth Co., 90NLRB 289 (1950), with interest computed in the mannerset forth in Florida Steel Corp, 231 NLRB 651 (1977);see generally Isis Plumbing Co., 138 NLRB 716 (1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2822 Gray Flooring, 212 NLRB 668 (1974) Kenyon's understanding thatinvoices for executive trips were often forwarded directly to personnel orthe company president's office provides an insufficient basis for a con-trary conclusion In any event, even if this procedure evidenced a certainmanagerial sensitivity toward the information, sensitivity is not the equiv-alent of confidentiality, particularly where employee knowledge of theapproximate cost of the trip would easily be Inferred On the recordbefore me, employer sensitivity is much more akin to embarrassment ordiscomfort that employees would be able to contrast, as did Kenyon,their more meagre benefits against the perquisites of management28 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theORDERThe 'Respondent, Airtron, Division of Litton Systems,Inc., Morris Plains, New Jersey, its officers, agents,sucessors, and assigns, shall1 Cease and desist from(a)Discharging employees, or refusing to reinstatethem, in consequence of their participation in concertedactivity for the purpose of collective bargaining or othermutual aid and protection.(b)Distributing, maintaining in effect, and enforcingCompany Rule v appearing under the heading "DISCI-PLINARY ACTION•all employees 6/25/79" in itsJune 29,,1979 "Update of Airtron Policies #3" to all em-ployees, and advising its employees that they should re-frain from circulating petitions of any kind.(c)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes of the Act.(a)Offer Patricia Kenyon immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or other rights and privileges previously en-joyed, and make her whole for any loss of earnings orother benefits she may have suffered by reason of herunlawful discharge in the manner set forth in the sectionof this decision entitled "The Remedy."(b)Withdraw and abolish its Company Rule v setforth under the heading "DISCIPLINARY ACTION•all employees 6/25/79" in its June 29, 1979 "Update ofAirtron Policies #3" to all employees, and notify its em-ployees of said withdrawal and abolition in writing.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its Morris Plains, New Jersey offices andfacilities copies of the attached notice marked "Appen-dix."28 Copies of the notice, on forms provided by theRegional Director for Region 22, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.Board and all objections to them shall be deemed waived for all pur-poses20 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board " 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, or fail or refuse to reinstate,any employee in consequence of his or her participationin concerted activity for the purpose of collective bar-gaining or other mutual aid and protection.WE WILL NOT distribute, maintain, and enforce Com-pany Rule v set forth under the heading "DISCIPLI-NARY ACTION•all employees 6/25/79" in its June29, 1979 'Update of Airtron Policies '#3" to all employ-ees, and advise our employees that they should refrainfrom circulating petitions of any kind.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE HEREBY NOTIFY YOU that we have withdrawn andabolished Comany Rule v described aboveWE WILL offer Patricia Kenyon immediate and full re-instatement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges pre-viously engaged, and WE WILL make her whole for anyloss of earnings or Other 'benefits she may have sufferedby reason of her unlawful discharge, with interest there-on.AIRTRON, DIVISION OF LITTON SYS-TEMS, INC.